MAXIM SERIES FUND, INC. Maxim Money Market Portfolio Maxim Short Duration Bond Portfolio Maxim U.S. Government Mortgage Securities Portfolio (formerly Maxim U.S. Government Securities Portfolio) Maxim Federated Bond Portfolio Maxim Loomis Sayles Bond Portfolio Maxim Putnam High Yield Bond Portfolio (formerly Maxim High Yield Bond Portfolio) Maxim Global Bond Portfolio Maxim Loomis Sayles Small-Cap Value Portfolio Maxim Small-Cap Value Portfolio Maxim Ariel Small-Cap Value Portfolio Maxim Small-Cap Growth Portfolio Maxim MidCap Value Portfolio Maxim Ariel MidCap Value Portfolio Maxim T. Rowe Price MidCap Growth Portfolio Maxim T. Rowe Price Equity/Income Portfolio Maxim Janus Large Cap Growth Portfolio Maxim MFS International Value Portfolio (formerly Maxim Bernstein International Equity Portfolio) Maxim MFS International Growth Portfolio Maxim Invesco ADR Portfolio Maxim Bond Index Portfolio Maxim Index 600 Portfolio Maxim Stock Index Portfolio Maxim S&P 500® Index Portfolio Maxim Aggressive Profile I Portfolio Maxim Moderately Aggressive Profile I Portfolio Maxim Moderate Profile I Portfolio Maxim Moderately Conservative Profile I Portfolio Maxim Conservative Profile I Portfolio Maxim Aggressive Profile II Portfolio Maxim Moderately Aggressive Profile II Portfolio Maxim Moderate Profile II Portfolio Maxim Moderately Conservative Profile II Portfolio Maxim Conservative Profile II Portfolio Maxim Lifetime 2015 Portfolio I – Classes T and T1 Maxim Lifetime 2015 Portfolio II – Classes T and T1 Maxim Lifetime 2015 Portfolio III – Classes T and T1 Maxim Lifetime 2025 Portfolio I – Classes T and T1 Maxim Lifetime 2025 Portfolio II – Classes T and T1 Maxim Lifetime 2025 Portfolio III – Classes T and T1 Maxim Lifetime 2035 Portfolio I – Classes T and T1 Maxim Lifetime 2035 Portfolio II – Classes T and T1 Maxim Lifetime 2035 Portfolio III – Classes T and T1 Maxim Lifetime 2045 Portfolio I – Classes T and T1 Maxim Lifetime 2045 Portfolio II – Classes T and T1 Maxim Lifetime 2045 Portfolio III – Classes T and T1 Maxim Lifetime 2055 Portfolio I – Classes T and T1 Maxim Lifetime 2055 Portfolio II – Classes T and T1 Maxim Lifetime 2055 Portfolio III – Classes T and T1 Maxim SecureFoundationSM Lifetime 2015 Portfolio – Classes G and G1 Maxim SecureFoundationSM Lifetime 2025 Portfolio – Classes G and G1 Maxim SecureFoundationSM Lifetime 2035 Portfolio – Classes G and G1 Maxim SecureFoundationSM Lifetime 2045 Portfolio – Classes G and G1 Maxim SecureFoundationSM Lifetime 2055 Portfolio – Classes G and G1 Maxim SecureFoundationSM Balanced Portfolio – Classes G and G1 (the “Portfolio(s)”) MAXIM SERIES FUND, INC. 8515 East Orchard Road
